Citation Nr: 0311188	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-02 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service connected 
malaria.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel




INTRODUCTION

The veteran had active service from November 1942 to December 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) No. Little Rock, Arkansas Regional 
Office (RO).  Pursuant to the veteran's request a hearing was 
held at the RO before a local hearing officer in May 1999.  A 
transcript of the hearing is of record.

These issues were remanded in January 2000 for further 
development.  The case was thereafter returned to the Board.

Additionally, in this case, other issues that had been part 
of the initial appeal, entitlement to an increased 
(compensable) rating for malaria and whether a rating 
decision dated in July 1947 which reduced the disability 
rating for malaria from 10 percent to noncompensable 
contained clear and unmistakable error were decided in a 
decision of the Board in June 2002.  As such, these issues 
are no longer on appeal.


REMAND

Review of the record reveals that after the case was received 
at the Board, the veteran requested a personal hearing with a 
Board Member.  Administrative clarification has resulted in 
information, received in May 2003, to the effect that the 
veteran requested a hearing before a Veterans Law Judge at 
the RO (Travel Board hearing).  Therefore, as Travel Board 
hearings are scheduled by the RO, this case must be REMANDED 
for the following:

The veteran should be scheduled for a 
Travel Board hearing at the Regional 
Office in accordance with applicable 
procedures for scheduling Travel Board 
hearings.  The veteran should be notified 
of the time and place to report.  As part 
of this, in his May 2003 request for a 
hearing, the veteran indicated his 
address was 168 Wagon Train Road, McRae, 
AR 72102.  If the veteran desires to 
withdraw that hearing request, he should 
do so in writing to the RO.

Thereafter, the case should be returned to the Board, in 
accordance with applicable procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




